Citation Nr: 0316553	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1966.  

The issue on appeal was originally before the Board of 
Veterans' Appeals (Board) in November 2002 at which time it 
was remanded to afford the veteran a hearing before a 
Veterans Law Judge.  The veteran failed to report for the 
scheduled hearing.  



FINDING OF FACT

The veteran is not a patient in a nursing home on account of 
mental or physical incapacity; he is not blind or nearly 
blind with corrected vision of 5/200 or less in both eyes, or 
with central field of vision of 5 degrees or less.  His 
disabilities do not render him unable to care for his daily 
needs or to protect himself from the hazards and dangers 
incident to his daily living environment or render him 
permanently housebound or bedridden.


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need for the regular aid and attendance of another 
person or being housebound have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the veteran's whereabouts are unknown.  
Several recent pieces of mail from the RO and the Board have 
been returned by the United States Post Office as being 
undeliverable despite the fact that they were addressed to 
the last address of record submitted by the veteran.  The RO 
made several searches in an attempt to locate the veteran 
without success.  While the veteran has not been notified of 
the VCAA, the Board finds that a remand of this case is not 
justified due to an inability to contact the veteran.  There 
is no useful purpose in delaying this case if the veteran 
cannot be in communication with VA.  Under these 
circumstances, no further action will be taken to assist the 
claimant with the claim.  

Criteria and Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b). 

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351(c).  There is no competent 
medical evidence that the veteran's condition meets the 
criteria for special monthly pension for blindness.  A 
private physician completed an Aid and Attendance 
questionnaire in September 1998.  At that time, she indicated 
that the veteran was not blind.  The examiner who conducted 
the December 1999 VA Aid and Attendance or Housebound 
examination specifically noted that the veteran does not have 
any visual impairment.  

The evidence of record does not indicate nor does the veteran 
contend that he is a patient in a nursing home, therefore the 
Board must consider whether the evidence of record 
establishes a factual need for aid and attendance.  The 
following criteria are accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  

The evidence of record preponderates against a finding of a 
factual need for aid and attendance.  The physician who 
prepared the Aid and Attendance questionnaire in September 
1998 determined that the veteran was able to dress and 
undress himself and was able to keep himself ordinarily 
clean.  She determined that the veteran did not require 
frequent adjustment of any special prosthetic or orthopedic 
appliance.  She also found that the veteran was able to feed 
himself and was able to attend to the wants of nature 
unassisted.  The VA examiner who conducted a December 1999 
psychiatric examination noted that the veteran was able to do 
his own cooking, bathing and dressing.  

The Board notes the VA examiner who conducted the December 
1999 Aid and Attendance examination opined that, due to the 
veteran's back pain, he may have difficulty defending himself 
in his daily environment.  The Board finds, however, that the 
examiner used speculative language for this assessment.  In 
opposition to this is the finding of the physician who 
prepared the September 1998 questionnaire who affirmatively 
found that the veteran did not require assistance to protect 
himself.  The Board finds the preponderance of the evidence 
demonstrates that the veteran does not require assistance to 
protect himself.  

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact  
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a).  There is no evidence of 
record that the veteran meets these criteria.  The physician 
who completed the September 1998 Aid and Attendance 
questionnaire and the VA examiner who conducted the December 
1999 Aid and Attendance examination both opined that the 
veteran was not bedridden.  The veteran has not alleged such 
disability.  

The Board must also determine if the veteran meets the 
criteria for special monthly pension by being housebound.  38 
C.F.R. § 3.351(d).  To so qualify, the veteran must have a 
single disability rated 100 percent disabling under the 
Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  The veteran 
can also meet the criteria for special monthly compensation 
if he has a single permanent disability rated 100 percent and 
is "permanently housebound" by reason of his disability or 
disabilities.  38 C.F.R. § 3.351(d).  This requirement of 
"permanently housebound" is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

The veteran does not have a single disability which is 
ratable at 100 percent.  The RO determined that the veteran's 
disabilities consisted of schizophrenia rated 50 percent 
disabling, degenerative disk disease of the lumbar spine 
rated 40 percent disabling, hypertension rated 10 percent 
disabling and chronic obstructive pulmonary disease which was 
assigned a non-compensable evaluation.  

The Board notes the examiner who conducted the December 1999 
psychiatric examination opined that the veteran was unable to 
work because of his schizophrenia and his arthritis.  Under 
the rating criteria for evaluation of mental disorders, a 100 
percent disability may be assigned for total occupational and 
social impairment under Diagnostic Code 9203.  This examiner 
also assigned a global assessment of functioning (GAF) scale 
score of 42 which equated to serious symptoms or serious 
impairment in social, occupational or school functioning.  
The Board finds, however, that even if it assigned a 100 
percent disability evaluation for the schizophrenia, the 
veteran does not have additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems which would allow for a grant of special 
monthly pension based on being housebound.  Additionally, it 
has been determined that the veteran was not housebound.  The 
physician who prepared the September 1998 Aid and Attendance 
questionnaire and the VA examiner who conducted the December 
1999 VA examination both opined that the veteran was not 
housebound.  

Based on the above, the Board finds evidence of record 
preponderates against award of a special monthly pension 
based on aid and attendance or housebound status.  


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

